DETAILED ACTION
This action is in response to applicant's preliminary amendment filed 03/03/21. 
The examiner acknowledges the amendments to the claims.
Claims 1-37 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group III (claims 9-10) in the reply filed on 03/03/2021 is acknowledged.
Claims 1-8 and 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to nonelected inventions, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 03/03/21.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 06/09/2021 (2), and 10/31/2019 are acknowledged.  The submissions are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the following must be shown or the feature(s) canceled from the claim(s), and no new matter should be entered: 
the tapering fixture
the loading or intersecting angle of between 45-135 degrees to the first           direction 
the loading accessory – pushing rod
the loading accessory – pulling wire 
 the compression element on an inner surface of the tapering fixture 
the lower tension arm extending from a distal side of the annular support           frame.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an 

Claim Objections
Claim 9 is objected to because of the following informalities:  In line 11 it reads “a delivery catheter” and should rather read as --the delivery catheter--.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 9-10, 21-37 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 recites the limitation "the body" in lines 10-11.  There is insufficient antecedent basis for this limitation in the claim.  For examination purposes, the limitation will be read as --a body--.  Claims 10, 21-37 are rejected due to their dependency on claim 9.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 9-10, 22, 25-27, 30-32, and 35-37 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers et al., hereinafter “Chambers” (U.S. Pub. No. 2018/0200049) in view of Nguyen (U.S. Pub. No. 2007/0239271).
Regarding claim 9, Chambers discloses a method for loading a side-deliverable prosthetic heart valve 200 or 300 (see Figures 20A-2B, 3A-4 and paragraphs  paragraphs [0049]-[0055], [0075]) into a delivery catheter 204 or 304, the method comprising the steps:
loading the implantable prosthetic heart valve into a delivery catheter (see paragraph [0052]),
wherein the valve comprises an annular support frame (stent frame; see paragraphs [0049]-[0051]) having a flow control component (valve portion 205 or 305 is attached and/or supported within the supporting stent frame; Id.) mounted within the 
wherein said loading is perpendicular or substantially orthogonal to the first direction (see paragraphs [0052], [0054]-[0055]; the valve is loaded and positioned such that the valve portion is oriented in a downward position such that it enables the valve to be delivered in a sideways orientation, which is substantially orthogonal to the first direction which moves from the top of the valve portion to the bottom of the valve portion), 
wherein the valve is compressible to a compressed configuration for introduction into the body using a delivery catheter for implanting at a desired location in the body (see paragraph [0052]; the valve is collapsed within delivery sheath or catheter), the valve in said compressed configuration having a long-axis oriented at an intersecting angle of between 45-135 degrees to the first direction (see Figure 3A; the valve long-axis or length is oriented at about 90 degrees to the first direction that moves from the top of valve portion 305 to the bottom of the valve portion, wherein the valve is oriented substantially parallel to the length of the delivery catheter 304), and the valve is expandable to an expanded configuration in which the long-axis is oriented at an intersecting angle of between 45-135 degrees to the first direction (see Figures 3B-4), 

However, Chambers does not disclose loading the implantable prosthetic heart valve into a tapering fixture attached to the delivery catheter.
In the same field of art, namely a method for loading a prosthetic heart valve, in Figures 22-24 and paragraphs [0083]-[0084], Nguyen teaches loading an implantable prosthetic heart valve 100 into a tapering fixture 42 attached to a delivery catheter 32 (the cone 42 is attached to delivery catheter 32 via outflow tube 40 and valve 100).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chambers such that a tapering fixture is attached to the delivery catheter for loading the valve, as taught by Nguyen, in order to facilitate compression of the valve for loading into a delivery catheter, and to maintain the proper orientation of valve leaflets of the valve and avoid entrapping the base portion of the valve within openings of a frame of the valve as it is reduced or compressed (see Nguyen; paragraph [0085]).
	Regarding claims 10, 21, 25-26, 30-31, Chambers discloses the claimed method, as discussed above, except for the loading includes attaching a loading accessory to a valve sidewall, and wherein the loading includes attaching a loading accessory to a valve cuff, and wherein the loading includes attaching a loading accessory to a valve tension arm, and wherein the loading accessory is a pushing rod.
	Nguyen further teaches loading the implantable prosthetic heart valve 100 includes attaching a loading accessory (outflow tube 40; see Figures 19-24) to a valve 40 is positioned over the sidewall or perimeter of the valve 100), or to a valve cuff (outflow tube 40 is positioned over the outflow end 112 of valve 100; see Figures 12 and 22-24), or to a valve tension arm (outflow tube 40 is positioned over frame of valve 100, which includes struts or arms that are subject to strain or tension; see paragraph [0066]), wherein the loading accessory is a pushing rod (see Figures 22-24 and paragraphs [0083]-[0084]; outflow tube 40 pushes valve 100 into inflow cone 42).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chambers such that the loading includes attaching a loading accessory to a valve sidewall, or to a valve cuff, or to a valve tension arm, wherein the loading accessory is a pushing rod, as taught by Nguyen, in order to facilitate compression of the valve for loading into a delivery catheter, and to maintain the proper orientation of valve leaflets of the valve and avoid entrapping the base portion of the valve within openings of a frame of the valve as it is reduced or compressed (see Nguyen; paragraph [0085]).
	Regarding claims 22, 27, 32, Chambers in view of Nguyen teach pushing, via the pushing rod 40 (see Nguyen, Figures 22-24 and paragraphs [0083]-[0084]), the valve 100 through the tapering fixture 42 to place the valve in the compressed configuration, the tapering fixture has a compression element on an inner surface of the tapering fixture (inflow cone 42 has an inner surface with a converging shape leading to a narrow neck) to facilitate at least one of compression, iris-ing, or spiraling of the valve from the expanded configuration to the compressed configuration; and pushing, via the pushing 
	Regarding claims 35-36, Chambers in view of Nguyen teach the valve tension arm is a lower tension arm extending from a distal side of the annular support frame (see Nguyen, paragraph [0066]); frame 102 of valve 100 includes struts or arms that are subject to strain or tension, wherein a portion of the frame include lower struts or tensions arms which extend from a distal side of the frame towards a proximal side of the frame), wherein the loading includes loading the valve 100 such that the valve tension arm is distal to the flow control component mounted within the annular support frame (outflow tube 40 is positioned over valve tension arms at the outlet end 112 of valve 100, which is distal to a flow control component 104 mounted within the annular support frame; see Nguyen, Figures 12, 29-24, paragraph [0068]).
	Regarding claim 37, Chambers in view of Nguyen teach the loading the valve 100 into the tapering fixture 42 includes transitioning the valve from the expanded configuration to the compressed configuration (see Nguyen; Figures 19-24), the method further comprising: advancing the valve in the compressed configuration from the tapering fixture into a lumen of the delivery catheter 32 (see Figures 25-26; paragraphs [0087]-[0089]).

Claims 23-24, 28-29, 33-34 are rejected under 35 U.S.C. 103 as being unpatentable over Chambers (U.S. Pub. No. 2018/0200049) in view of Nguyen (U.S. Pub. No. 2007/0239271), as applied to claims 10, 25, 30 above, and further in view of Dale et al., hereinafter “Dale” (U.S. Pub. No. 2012/0083874) 
Regarding claims 23-24, 28-29, 33-34, Chambers and Nguyen teach the claimed method, as discussed above, except for the loading accessory is a pulling wire, and pulling, via the pulling wire, the valve through the tapering fixture to place the valve in
the compressed configuration, the tapering fixture has a compression element on an inner surface of the tapering fixture to facilitate at least one of compression, iris-ing, or spiraling of the valve from the expanded configuration to the compressed configuration; and pulling, via the pulling wire, the valve in the compressed configuration from the tapering fixture into a lumen of the delivery catheter.  However, Nguyen does teach that as an alternative to using a pushing rod to load the valve, the valve may also be pulled utilizing a pulling member (see paragraph [0086]).
	In the same field of art, namely a method for loading a prosthetic heart valve, in Figures 13-17 and paragraphs [0087]-[0090], Dale teaches a loading accessory including a pulling wire 600, and pulling, via the pulling wire, a valve 100 through a tapering fixture 200 to place the valve in the compressed configuration, the tapering fixture has a compression element on an inner surface of the tapering fixture (see Figures 3, 5; 200 has an inner surface that funnels into a narrowing neck; see paragraph [0067]; inner surface may also have an anti-friction coating that facilitates compression of the valve) to facilitate at least one of compression, iris-ing, or spiraling of the valve from the expanded configuration to the compressed configuration; and pulling, via the pulling wire, the valve in the compressed configuration from the tapering fixture into a lumen of the delivery catheter (see Figures 13-17 and paragraphs [0087]-[0090]).
.  

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 9-10 23-25, 28-30, 33-73 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21-22, 24, 29, 31-32 of copending Application No. 17/193,936.  Although the claims at issue are not identical, they are not patentably distinct from each other because it is clear that 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented, although a notice of allowance was filed on 07/13/2021.
Claims 21-22, 26-27, 31-32 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 19, 21-22, 24, 29, 31-32 of copending Application No. 17/193,936 in view of Nguyen (U.S. Pub. No. 2007/0239271).  The claims at issue are not patentably distinct from each other because it is clear that elements in the application claims are to be found in the copending application claims, as discussed above, except the copending application claims lack elements that are obvious, including the loading accessory being a pushing rod and pushing the valve through the tapering fixture via the pushing rod.  In the same field of art, namely a method for loading a prosthetic heart valve,  Nguyen acknowledges that the valve may also be compressed by being pushed through instead of utilizing a pulling member (see paragraph [0086]).  Furthermore, Nguyen teaches 40 (see Figures 22-24 and paragraphs [0083]-[0084]), the valve 100 through the tapering fixture 42 to place the valve in the compressed configuration, the tapering fixture has a compression element on an inner surface of the tapering fixture (inflow cone 42 has an inner surface with a converging shape leading to a narrow neck) to facilitate at least one of compression, iris-ing, or spiraling of the valve from the expanded configuration to the compressed configuration; and pushing, via the pushing rod, the valve in the compressed configuration from the tapering fixture into a lumen of the delivery catheter (see Figures 19-24 and paragraphs [0080]-[0084].  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the copending application claims to include a pushing rod as claimed, as taught by Ngyuen, since Nguyen acknowledges that the valve may also be pushed (see paragraph [0086]), and since doing so would be substitution of one known loading accessory element for another, which would have yielded predictable results, namely compression of a valve. 
This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Tuval et al. (U.S. Pub. No. 2009/0054976) discloses loading a prosthetic heart valve into a tapering fixture.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANE D YABUT whose telephone number is (571)272-6831.  The examiner can normally be reached on M-F 9am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DIANE D YABUT/Primary Examiner, Art Unit 3771                                                                                                                                                                                                        08/27/2021